DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al. US 9876370.
Regarding claim 1, Yamamura discloses a charging station [Figs. 5, 8, 9; charging station 3] of a moving robot [Figs. 1, 2, 10; vehicle 1], comprising: 
a charging unit [Fig. 9, comprising AC/DC converter 301, charging terminals 33] configured to charge the moving robot [col. 7 lines 1-18]; 
a docking base [Fig. 7, base 3a] configured to dock the moving robot during charging [col. 6 lines 42-48]; and 
a connection portion [Figs. 8 and 12A-12D, the points at which boundary wire 2 connects to the outline of charging station 3] to which a first end and a second end of a boundary wire [Figs. 4, 6, 8, 10 and 12A-12D; comprising boundary wire 2 and projecting wire 35] are connected such that a current is configured to be induced in the boundary wire [col. 7 lines 18-26], wherein the boundary wire defines a boundary of a travel area of the moving robot [col. 5 lines13-27, col. 7 lines 53-65], wherein the connection portion comprises: 
a first terminal [col. 7 lines 18-26 a contact for connection is inherent] provided at a first surface of the docking base [Figs. 8 and 12A-12D, the “left-side” point at which boundary wire 2 connects to the outline of charging station 3 constitutes a first surface] and configured to allow the first end of the boundary wire to be connected thereto; and 
a second terminal [col. 7 lines 18-26 another contact for connection is inherent] provided at a second surface of the docking base [Figs. 8 and 12A-12D, the “right-side” point at which boundary wire 2 connects to the outline of charging station 3 constitutes a second surface] and configured to allow the second end of the boundary wire to be connected thereto [as shown in Figs. 8 and 12A-12D, col. 7 lines 27-33].
Regarding claim 2, Yamamura discloses the charging station of claim 1, wherein a direction of the first surface and a direction of the second surface are different [as shown in Figs. 8 and 12A-12D boundary wire 2 extends in opposite directions from the “left-side” and “right-side” connection surfaces from charging station 3, col. 7 lines 27-33, lines 53-65, col. 11 lines 14-21].
Regarding claim 3, Yamamura discloses the charging station of claim 2, wherein the first surface is any one of a front surface and a left surface [Figs. 8 and 12A-12D, the “left-side” point at which boundary wire 2 connects to the outline of charging station 3 can be arbitrarily considered a left surface (as well as “front”)] of the docking base.
Regarding claim 4, Yamamura discloses the charging station of claim 3, wherein the second surface is a right surface [Figs. 8 and 12A-12D, the “right-side” point at which boundary wire 2 connects to the outline of charging station 3 can be arbitrarily considered a right surface (as well as “front”)] of the docking base when the first surface is the front surface of the docking base [see Fig. 10, with FORWARD corresponding to “front surface”].
Regarding claim 5, Yamamura discloses the charging station of claim 3, wherein the second surface is any one of the front surface [Figs. 8 and 12A-12D, the “right-side” point at which boundary wire 2 connects to the outline of charging station 3 can be arbitrarily considered a right surface (as well as “front”)] and a right surface of the docking base when the first surface is the left surface of the docking base [Figs. 8 and 12A-12D, the “left-side” point at which boundary wire 2 connects to the outline of charging station 3 can be arbitrarily considered a left surface (as well as “front”)].
Regarding claim 6, Yamamura discloses the charging station of claim 1, wherein the first terminal corresponds to a negative pole (−) and the second terminal corresponds to a positive pole (+) [col. 7 lines 14-26 either the arbitrary “first terminal” inherent contact point must be (-) and the arbitrary “second terminal” inherent contact point must be (+), or vice versa. See col. 7 lines 14-26. Note the polarity of the detected magnetic field H in Fig. 5, used to differentiate the inside working area AR from the outside area, col. 5 lines 13-41].
Regarding claim 7, Yamamura discloses the charging station of claim 6, wherein the first terminal and the second terminal are respectively provided at the first surface and the second surface, and wherein the first and second surfaces are adjacent to a front part of the docking base [as seen in Figs. 8 and 12A-12D].
Regarding claim 8, Yamamura discloses the charging station of claim 1, wherein the connection portion further comprises: a first wire that connects the first terminal and the charging unit [Fig. 9, comprising AC/DC converter 301, charging terminals 33]; and a second wire that connects the second terminal and the charging unit [Fig. 9, the connection portion with terminals is at the point between projecting wire 35 and signal generator 303, and connects to AC/DC converter 301. Two terminals are necessary to accomplish the series connection of wire 2 and wire 35 to charging station 3, as depicted in Fig. 8].
Regarding claim 14, Yamamura discloses a moving robot system, comprising: 
a boundary wire [Figs. 4, 6, 8, 10 and 12A-12D; comprising boundary wire 2 and projecting wire 35] installed along a boundary of a travel area of a moving robot [col. 5 lines 13-27, col. 7 lines 53-65]; 
a charging station [Figs. 5, 8, 9; charging station 3] to which a first end and a second end of the boundary wire are connected such that a current is configured to be induced in the boundary wire [col. 7 lines 18-26]; and 
the moving robot configured to travel in the travel area based on a result of sensing the current [as depicted in Fig. 5, col. 2 lines 43-44, col. 4 lines 17-53, col. 5 lines 13-41] while traveling [col. 5 lines 13-41]; 
wherein the first end and the second end of the boundary wire extend in different directions from the charging station [as shown in Figs. 8 and 12A-12D boundary wire 2 extends in opposite directions from the “left-side” and “right-side” points of connection from charging station 3, col. 7 lines 27-33].
Regarding claim 15, Yamamura discloses the system of claim 14, wherein the charging station comprises: a charging unit configured to charge the moving robot; a docking base configured to dock the moving robot during charging; and a connection portion to which the first end and the second end of the boundary wire are connected, wherein the connection portion includes: a first terminal provided at a first surface of the docking base so as to allow the first end of the boundary wire to be connected thereto [as itemized for claim 1 above]; a first wire that connects to the first terminal and the charging unit; a second terminal provided at a second surface of the docking base so as to allow the second end of the boundary wire to be connected thereto; and a second wire that connects to the second terminal and the charging unit [as itemized for claims 7 and 8 above].
Regarding claim 16, Yamamura discloses the system of claim 15, wherein the moving robot is configured to move to the charging unit along a path of the second wire for docking at the charging station [col. 5 lines 13-41].
Regarding claim 17, Yamamura discloses the system of claim 14, wherein after the first end and the second end of the boundary wire are connected to the charging station, the moving robot is configured to travel from the first terminal to the second terminal along the boundary wire based on sensing current in the boundary wire, so as to generate map information based on a traveling result [col. 8 lines 62-67, col. 9 lines 1-8].
Regarding claim 18, Yamamura discloses the system of claim 17, wherein the moving robot is configured to detect a connection state between the boundary wire and the charging station based on at least one of sensing current in the boundary wire [col. 5 lines 13-41, col. 7 lines 18-26 connection is automatically detected when sensing the magnetic field depicted in Fig. 5], and recognizing a traveling direction while traveling from the first terminal to the second terminal along the boundary wire [Fig. 6, col. 5 lines 53-67, col. 6 lines 1-23].

Allowable Subject Matter
Claim 9-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest the claim 9 limitation: “wherein the first wire and the second wire are embedded in the docking base without being overlapped on the same plane.” Claims 10-13 depend from 9 and are allowable for the same reasons.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest the claim 19 limitation: “wherein the moving robot is configured to detect a problem in the connection state when at least one of sensing current in the boundary wire, and recognizing the traveling direction does not satisfy a preset state reference.” Claim 20 depends from 19 and is allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859